UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:1-15288 NETWORK-1 TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 11-3027591 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification Number) 445 Park Avenue, Suite 1020 New York, New York 10022 (Address of Principal Executive Offices) Registrant’s telephone number, including area code:(212) 829-5770 Securities registered under Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered None
